DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In an amendment dated, March 01, 2021, claims 1, 2, 6-8 and 12 are amended. Currently claims 1-12 are presented and are allowed.

Terminal Disclaimer
The terminal disclaimer filed on March 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,635,185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
               Independent claims 1, 7, 12, recite the same features as were found allowable in parent application no. 16/570,914, which issued as U.S. Patent No. 10,635,185, on November 27, 2020. Applicant timely filed a terminal disclaimer on March 01, 2021 which has been accepted. Accordingly, the present claims are found to be allowable for the same reasons as were provided with respect to the parent application.


 Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                               03/13/2021